            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

REGINALD DUNAHUE
ADC #106911                                                               PLAINTIFF

v.                     No. 2:18-cv-103-DPM-PSH

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                                     DEFENDANTS

                                   ORDER
     On de novo review, the Court adopts Magistrate Judge Harris'.s
partial recommendation, NQ 119, and overrules Dunahue's objections,
NQ 122. FED. R. Crv. P. 72(b)(3). Dunahue's fifth motion for preliminary
injunctive relief, NQ 117, is denied. If Dunahue wants to challenge the
conditions at Cummins, he must do so in another case, not this one,
which is about his January 2018 disciplinary and placement in punitive
segregation at another facility.
     So Ordered.

                                    ~ ~rl=
                                   D.P. Marshall Jr.
                                   United States District Judge

                                      I ;;i_   -/u?,w!M.J'   ;JJ):;._ D
                                                       j,
